DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 7/31/2020 has been entered. Claims 21-50 have been canceled. Claims 1-20 are pending.

Claim Objections
Claims 1, 11 are objected to because of the following informalities:  claim 1 recites “for each respective label of the plurality” in line 11, should be replaced with “for each respective label of the plurality of labels”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkington et al. (US 2016/0357790 A1), hereinafter “Elkington”.

As per claim 1, Elkington teaches a method for updating a local database comprising:
“training a selector machine learning model to accept as input a list comprising a plurality of labels, wherein each label is associated with a set of features scores” at [0041], [0079]-[0113], and Figs. 2-3;
(Elkington teaches the steps of training the machine learning (ML) model using training data)
“output for each respective label of the plurality of labels an identifier of one score of the set of features scores associated with the respective label” at [0118]-[0131], [0143]-[0149] and Figs. 2-3;
(Elkington teaches the ML model accept as input a plurality of data records comprising a plurality fields and outputting a plurality of resolved records comprising a plurality of fields and associated confidence scores. These resolved records form a recommended merging solution)
“receiving a plurality of database records from a plurality of remote databases” at [0042], [0150] and Figs. 4-5;
(Elkington teaches once the ML model is trained, input is received including a plurality of records. Elkington shows at Fig. 4 an example of a set of records 401A, 401B, and 401C from a plurality of remote sources (i.e., “referral”, “Trade Show”, “Web Form”))
“determining that a single local database record should be created in the local database based on the plurality of database records, each database record comprising data items associated with each of the plurality of labels” at [0150]-[0156] and Figs. 4-6;
(Elkington teaches the steps of determining that the set of records are duplicated records that represent the same entities and should be merged/resolved to generate a single resolved record. Each record comprising data items (e.g., “Johnson”, “John”, “123-456-7890”, “Vice President”) associated with each of the label (e.g., “L.Name”, “F.Name”, “Phone”, “Title”))
“generating an aggregated list comprising the plurality of labels by: for each respective label of the plurality of labels computing a respective set of feature scores based on data items associated with the respective label of the plurality of database records” at [0150]-[0156] and Figs. 4-6;
(Elkington teaches generating a set of features vectors 501A, 501B, 501C from the records 401A, 401B, 401C, each feature vector comprises a plurality of labels (e.g., “Last Name”, “First Name”, “Phone”, “Title”), data associated with the labels (e.g., “Johnson”, “John”, 123-456-7890”, “Vice President”) and respective 
“inputting the aggregated list into the selector machine learning model to generate for each respective label of the plurality of labels an identifier of one of the plurality of database records” at [0150]-[0156] and Figs. 4-6;
(Elkington teaches the feature vectors are inputted into the machine learning model to generate resolved records 603A, 603B, 603C, each of the resolved records includes a plurality of labels and associated confidence score)
“generating a new record for the local database by selecting, for each respective data item of the new record, a data item from a database record of the plurality of database records that is identified by the generated identifier and corresponding to a label of the plurality of the labels that is associated with the respective data item; storing the new record in the local database” at [0143], [0150]-[0156] and Figs. 4-6;
(Elkington teaches the ML model 112 generate resolve records with confidence scores. These resolved records form a recommended merging solution. A user can select one of a plurality of these generated as a merged record or the system itself can make the selection. The merge record is a new record including data items selected from the plurality of inputted data records)




As per claim 2, Elkington teach the method of claim 1, wherein “each respective set of feature scores is generated based on comparing respective database record to predetermined rules associated with constructing database records for the local database” at [0045]-[0078], [0150]-[0156] and Figs. 4-6.

	As per claim 3, Elkington teaches the method of claim 1, wherein “each respective set of feature scores is generated based on comparing the plurality of records to each other” at [0045]-[0078], [0150]-[0156] and Figs. 4-6.

	As per claim 4, Elkington teaches the method of claim 1, wherein “the data items include metadata for a media asset, the metadata comprising a plurality of metadata items, each label is associated with respective metadata items of the plurality of metadata items” at [0031], [0048]-[0078].

	As per claim 5, Elkington teaches the method of claim 4, wherein “at least one label corresponds to a movie or show title of the media asset, an episode title of the media asset, a description of the media asset, a genre of the media asset, a duration of the media asset, or a release date of the media asset” at [0031], [0048]-[0078].

	As per claim 8, Elkington teaches the method of claim 1, wherein “the new record stored in the local database includes a first data item associated with a first label and a second data item associated with a second label, the first data item being selected from a 

As per claim 9, Elkington teaches the method of claim 1, wherein “the selector machine learning model is trained using a plurality of training sets, each training set including a list comprising a plurality of labels, wherein each respective label is associated with a respective set of feature scores, each training set associated with a previously confirmed decision in which a feature score for each respective label is selected” at [0079]-[0117].
Claims 11-15, 18-19 recite similar limitations as in claims 1-5, 8-9 and are therefore rejected by the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 10, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elkington as applied to claims 1-5, 8-9, 11-15, 18-19 above, and in view of Jagota et al. (US 2021/0342353 A1), hereinafter “Jagota”. 

As per claim 6, Elkington teaches the method of claim 1 discussed above. Elkington does not teach “wherein the determining that the single local database record should be created in the local database based on the plurality of database records comprises: training a match machine learning model to accept as input a list of features scores calculated based on a first database record and a second database record and output a probability of the first database record matching the second database record; generating a plurality of lists of features scores by: for a first received database record of the plurality of database records received from the plurality of remote databases, generating respective lists of features scores based on the first received database record and each respective other received database record of the plurality of database records; calculating respective probabilities that the first received database record matches each respective other database record of the plurality of database records by inputting in the match machine learning model the respective lists of features scores; and determining that the single local database record should be created in the local database based on the calculated respective probabilities” as claimed. However, Jagota teaches a method for adaptive field-level matching of database records using a match machine learning model including the steps of “training a match machine learning model to accept as input a list of features scores calculated based on a first database record and a second database record and output a probability of the first database record matching the second database record; 
Thus, it would have been obvious to one of ordinary skill in the art to combine Jagota with Elkington’s teaching because “a machine learning approach provides better incremental enhancements than human-designed algorithms provide an dis therefore more accurate than human-designed algorithm. Furthermore, the structure of the machine-learning classifier’s software is simpler because record field-specific features customizations are isolated into the feature extractions of a quasi-generic machine-learning classifier, which is unlike record field-level matching algorithm that use different logic for matching each different type of record field. The machine-learning classifier's engineering manual can provide an easily understood list of record field-specific features, which enables the convenient testing of record field-specific matchers, which is typically unavailable for record field-level matching algorithms that use different logic for matching each different type of record field. A machine-learning classifier can learn the features required for calculating field match scores from a relatively small training set of data scenarios. A machine-learning classifier can also shorten the cycle from identifying quality 

As per claim 7, Elkington teaches the method of claim 1 discussed above. Elkington does not teach “training a match machine learning model to accept as input a list of features scores calculated based on a first database record and a second database record and output a probability of the first database record matching the second database record; identifying, in the local database, a plurality of candidate database records that potentially match a first received database record of the plurality of database records; calculating a plurality of match probabilities by: for each respective candidate database record, calculating, using the match machine learning model, a respective probability of the respective candidate database record matching the first received database record; and determining, based on a largest of the plurality of match probabilities that the new record for the local database should be created” as claimed. However, Jagota teaches a method for adaptive field-level matching of database records using a match machine learning model including the steps of “training a match machine learning model to accept as input a list of features scores calculated based on a first database record and a second database record and output a probability of the first database record matching the second database record; identifying, in the local database, a plurality of candidate database records that 
Thus, it would have been obvious to one of ordinary skill in the art to combine Jagota with Elkington’s teaching because “a machine learning approach provides better incremental enhancements than human-designed algorithms provide and is therefore more accurate than human-designed algorithm. Furthermore, the structure of the machine-learning classifier’s software is simpler because record field-specific features customizations are isolated into the feature extractions of a quasi-generic machine-learning classifier, which is unlike record field-level matching algorithm that use different logic for matching each different type of record field. The machine-learning classifier's engineering manual can provide an easily understood list of record field-specific features, which enables the convenient testing of record field-specific matchers, which is typically unavailable for record field-level matching algorithms that use different logic for matching each different type of record field. A machine-learning classifier can learn the features required for calculating field match scores from a relatively small training set of data scenarios. A machine-learning classifier can also shorten the cycle from identifying quality issues (such as specific false positive or false negative scenarios) to correcting the underlying causes. Since a machine-learning classifier for individual record fields can train on training data to determine whether or not two record fields' values match, a system .

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elkington as applied to claims 1-5, 8-9, 11-15, 18-19 above, and in view of Sim et al. (US 11,216,701 B1), hereinafter “Sim”. 

As per claims 10, 20, Elkington teaches the method and system of claims 1, 11 discussed above. Elkington does not teach “training a word embedding machine learning model to generate respective semantic word vectors representing each word in a corpus of words; generating, by the trained word embedding machine learning model, respective semantic word vectors for each word in respective sets of words from the received plurality of database records; calculating, for each respective set of words, a first semantic word vector based on the respective semantic word vectors associated with the respective set of words; calculating respective similarity scores for each received database record, as between the first semantic word vectors, wherein the respective similarity scores correspond to a respective feature score in the respective set of features scores” as claimed. However, Sim teaches a method for generating record embeddings from structured records using a word embedding machine learning model including the steps of “training a word embedding machine learning model to generate respective semantic word vectors representing each word in a corpus of words; generating, by the trained word embedding machine learning model, respective semantic word vectors for each word in respective sets of words from the 











Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 17, 2022